DeadeRICK, C. J.,
delivered the opinion of the Court.
*319In 1875, complainant filed his injunction and attachment hill in the Eirst Chancery Court at Memphis, to subject to the satisfaction of a judgment he had previously obtained against Brewer, the amount of a judgment Brewer had obtained in July Term, 1874, of the Circuit Court at Bartlett, against Mary Ann Chandler, executrix oí W. R. Chandler, deceased.
Brewer had, in August, 1874, executed a deed of trust, or assignment in trust, to E. M. Hearn, trustee, of said judgment so recovered by him for the payment of debts due to third persons specified in the instrument. This trust deed or assignment was registered upon the day of its execution, but no notice of the transfer or assignment was given to the judgment debtor. -
The question submitted for our determination is, whether the attaching creditor has .priority over the debtors sought to be secured by the trust deed or assignment. And we are of opinion that he has. The Chancellor so held, and we affirm his decree, with costs.